Citation Nr: 0733103	
Decision Date: 10/22/07    Archive Date: 11/02/07

DOCKET NO.  05-26 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for cataracts, both 
eyes, and amblyopia, left eye (eye disorder).

2.  Entitlement to service connection for condition of the 
nerves (nerve disorder).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1947 to May 
1950.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the veteran's claims for 
service connection.

The veteran's original application for benefits included a 
claim for pension, but this matter has not been adjudicated.  
It is REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The first medical evidence of an eye disorder was in 
January 2002, over fifty years after the veteran was 
discharged from service.

2.  There is no competent medical evidence showing that the 
veteran has a current nerve disorder.


CONCLUSION OF LAW

1. An eye disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.306, 3.309 
(2007).

2.  A nerve disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.306, 
3.309 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's nerve disorder claim has also been 
characterized as a claim for a nervous breakdown.  He 
contends that the nervous disorder and an eye disorder are 
related to service, possibly to herbicide or radiation 
exposure.  However, in July 2004, he told VA that he did not 
know of any disability that he currently had which is related 
to radiation.  Thus, the Board will only consider the 
veteran's claims for herbicide exposure and for direct 
service connection.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

In October 2003, the veteran was advised as to what evidence 
VA was responsible for obtaining and what evidence the 
veteran should submit, including evidence in his possession.  
He was also informed as to the type of evidence which would 
support his claim.  The veteran clearly understood he could 
submit evidence on his own behalf, as he submitted private 
medical evidence.  The October 2003 letter advised the 
veteran of each notice element required by 38 C.F.R. § 
3.159(b)(1).  See 38 U.S.C.A. § 5103(a).

The October 2003 letter and subsequent letters sent to the 
veteran did not provide notice regarding the effective date 
and disability evaluations available, should service 
connection be established for any claimed disability.  As the 
veteran's claims for service connection are denied herein, 
any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

Complete notice was provided prior to the final adjudication 
of the claim in the August 2005 statement of the case, which 
contained the complete text of the VCAA and explained that 
there was no evidence of herbicide exposure or a current 
nerve disability.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  The notice provided met both the law and the spirit 
of VCAA.  The timing of these notices did not affect the 
essential fairness of the adjudication or prejudice the 
veteran, since the veteran demonstrated actual knowledge when 
he submitted private medical records.  See generally Sanders 
v. Nicholson, 487 F.3d 881 (Fed. Cir.2007), see Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007)

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  The veteran's VA and private clinical 
records are associated with the claims file.  Multiple VA 
examinations were conducted.  VA afforded the veteran an 
opportunity to submit any additional evidence and to identify 
any relevant evidence as demonstrated by letters of December 
2003 and June 2004 that requested additional and specific 
information from the veteran.

When service medical records are lost or missing, VA has a 
heightened obligation to satisfy the duty to assist.  In this 
case, the veteran's records are unavailable from the National 
Personnel Records Center (NPRC) in St. Louis, Missouri, 
possibly due to a fire in 1973.  Under such circumstances, VA 
has a heightened duty to consider the applicability of the 
benefit of the doubt rule and to assist in developing the 
claim.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) 
citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  VA satisfied its 
heightened duty by requesting all service medical records, 
Office of the Surgeon General records, and morning reports 
from NPRC.  Unfortunately, the only available records are 
enlistment records and a Daily Sick Report from January 1950 
which shows that the veteran was ill.

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim 
for an increased rating.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006).  All requirements of the duty to notify 
the veteran and the duty to assist the veteran are met.



Claims for Service Connection

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  Service 
connection may be awarded for a "chronic" condition when a 
disease defined by statute or regulation as a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307), and 
the veteran presently has the same condition.  

Service connection may be granted when a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303, see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In order for a claim to be granted, there must be competent 
evidence of current disability; of incurrence or aggravation 
of a disease or injury in service; and of a nexus between the 
in-service injury or disease and the current disability.  See 
generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom., Epps v. West, 18 S. Ct. 2348 (1998), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

Again, VA has a heightened obligation to consider the 
applicability of the benefit of the doubt rule and to explain 
its decision when the veteran's medical records have been 
destroyed.  Cromer, supra.  See also Cuevas, supra, O'Hare, 
supra.  No presumption, either in favor of the claimant or 
against VA, arises when there are lost or missing service 
records.  See Cromer, supra (Court declined to apply an 
"adverse presumption" against VA where records had been 
lost or destroyed while in Government control because bad 
faith or negligent destruction of the documents had not been 
shown).



1.  Eye Disorder

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1).  
The veteran was stationed in Japan.  Since the veteran did 
not serve in Vietnam, he is not entitled to this presumption, 
but the Board will consider his claim that his eye disorder 
is related to herbicide exposure on a direct basis.  See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

In regards to an in-service incurrence, there is no evidence 
that the veteran was exposed to herbicides in service.  
Furthermore, there is no medical opinion or evidence linking 
the veteran's current eye disorder to herbicide exposure in 
service.  The veteran is certainly competent to testify as to 
his own symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 
307 (2007).  However, his testimony that his current eye 
problems are related to herbicide exposure in service, 
without the support of a medical opinion as to diagnosis and 
causation, is not sufficient evidence to grant his claim.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994), Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  The Board also 
notes that the veteran's eye disorder is not a condition that 
VA has recognized as related to herbicide exposure even if he 
were entitled to the presumptions under 38 C.F.R. § 3.309(e).  
Thus, the veteran's current eye disorder is not related to 
herbicide exposure in service.

The Board has also considered direct service connection due 
to an in-service occurrence other than herbicide exposure.  
The veteran's enlistment examination from August 1946 shows 
20/20 vision bilaterally, but notes that he was previously 
rejected for military enlistment due to his eyes.  
Unfortunately, no other service records are available to 
assist in determining whether the veteran had eye problems in 
service.  The first record of eye treatment following service 
is dated January 2002 and includes diagnoses of bilateral 
cataracts and amblyopia of the left eye.  This record also 
indicates that the veteran had previously received corrective 
eye glasses.

Although the veteran may have needed corrective eye glasses, 
there is no evidence of an eye disorder until the January 
2002 record, which is dated over fifty years after the 
veteran left the service.  This absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury or disease in service which 
resulted in a chronic eye disorder or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  The Board concludes that any eye problems the veteran 
may have experienced in service were no more than acute and 
transitory as no chronic symptoms or problems, other than the 
need for standard corrective eye glasses, were reported or 
found for many years.

The Board has carefully considered the veteran's assertions 
and the evidence that he has submitted, particularly in light 
of the fact that most of his service records were destroyed 
in service.  However, the competent medical evidence is 
against the veteran's claim that his current eye disorder is 
related to service or any event of service origin.  The 
criteria for service connection has not been met on appeal. 
Caluza, supra.  The evidence is not in equipoise, so the 
provisions of 38 U.S.C.A. 5107(b) regarding reasonable doubt 
are not applicable.  The claim is denied.

2.  Nerve Disorder

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  The veteran's claim for a 
nerve disorder has also been characterized as a claim for a 
nervous break down.  The veteran has not been diagnosed with 
a current nerve disorder or any sort of psychiatric disorder.

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu, supra.  The Federal 
Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  The Board notes that lay persons, 
such as the veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu, 
supra.  Although the veteran certainly believes he has some 
sort of nerve problems, and has stated such, this statement 
is not supported by competent medical evidence.  Where the 
medical evidence establishes that a veteran does not 
currently have a disorder for which service connection is 
sought, service connection for that disorder is not 
authorized under the statues governing veterans' benefits.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992).

The Board has carefully considered the veteran's assertions 
and the evidence that he has submitted, particularly in light 
of the fact that most of his service records were destroyed 
in service.  However, the competent medical evidence is 
against the veteran's claim that he has a current nerve 
disorder.  The criteria for service connection has not been 
met on appeal. Caluza, supra.  The evidence is not in 
equipoise, so the provisions of 38 U.S.C.A. 5107(b) regarding 
reasonable doubt are not applicable.  The claim is denied.


ORDER

1.  The claim for service connection for cataracts, both 
eyes, and amblyopia, left eye is denied.

2.  The claim for service connection for condition of the 
nerves is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


